Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/14/2022 has been entered.
Response to Amendment
This action is in response to the RCE filled on 6/14/2022. The amendment has been entered. Claims 1, 13 and 17 have been amended and claims 6 and 7 have been objected in previous office actions. Claims 1-5 and 8-20 are pending, with claims 1, 13 and 17 being independent in the instant application.
Response to Arguments
 Applicant's Arguments/Remarks filed on 5/16/2022 on page 11-15 regarding 35 U.S.C. 103 rejections have been fully considered and found persuasive in view of presented arguments by the Applicant. Specifically, Applicant stated in page 12-13: “Siemens and Rameau do not combine or suggest, at least, generating a B- rep assembly which includes: one or more third faces each coincident with the surface … at least part of each fifth face geometrically lying on a supporting surface of a respective second face.” Examiner, agrees with this remark, however, a new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections 35 U.S.C.103 are being amended in this current office action, accordingly, claims 1-5 and 8-20 are rejected under 35 U.S.C.103 (See analysis below Claim Rejections-35 U.S.C. 103).
Allowable Subject Matter
 Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also if rewritten to overcome the rejections under 35 USC 112(b). The following is an examiner’s statement of reasons for allowance: When reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically:  
    PNG
    media_image1.png
    390
    592
    media_image1.png
    Greyscale
                       in combination with the remaining elements and features of the claimed invention, (as supported in specification e.g. page 23 and Fig. 29). Claim 7 is indicated as allowable based on its dependency on claim 6. 
Examiner Notes
 Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 13 and 17 recite the limitations “one or more fourth faces each coincident with a respective first face and adjacent to a respective third face, … a respective first face….” and “one or more fifth faces each coincident with a respective second face and adjacent to a respective third face … a respective second face….”. The recitation “a respective ___ face” is indicating an implicit relationship, it is unclear what the corresponding implicit association is, which face is the respective first face and which face is the respective third face? The relationship between these faces is not clear enough in the independent claims 1, 13 and 17 to clearly indicate what the corresponding implicit association are between the fourth and first/third faces and also between the fifth and send/third faces. Accordingly, merely reciting “a respective third/first face” and “respective third/second face” are undefined. Further, claim 1 recites “constructing, …, a B-rep replacement, the constructing including: … replacing, …, the B-rep portion by the B-rep replacement.” Thus, the definition of constructing the B-rep replacement is defined by the B-rep replacement, which is a circular definition and leaves the B-rep replacement undefined. 
	Therefore, claims 1, 13 and 17 are rejected under 35 U.S.C. 112(b) as indefinite. Further, dependent claims 2-12, 14-16 and 18-20 are rejected under 112(b) by virtue of their dependence on claims 1, 13 and 17 and the dependent claims do not resolve the indefinite issues in independent claims. Accordingly, claims 1-20 are rejected under 35 U.S.C. 112(b) as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1, 10, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over an NPL document “Computing constant offsets of a NURBS B-Rep” by G.V.V. Ravi Kumar et al. (hereinafter Kumar) and in view of Rameau et al. (Pub. No. US2017/0160726A1) (hereinafter Rameau).
Regarding claim 1, Kumar teaches A computer-implemented method (Kumar disclosed in page 936 under section “Methodology”, where approach for the computation of constant offset of a NURBS B-Rep being developed) for designing a 3D modeled object that represents a mechanical part, the method comprising: (Kumar discussed in page 936 under section 2, A B-Rep with four faces, 16 edges and 12 vertices as shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. Further, it has been discussed in page 944 under ‘Conclusion’, an approach for the automatic offset of a NURBS B-Rep has been presented which can be used for a class of manifold B-Reps and this approach has been developed to cater to the specific needs of composite laminate design and manufacturing simulations in aircraft applications. Therefore, Kumar teaches 3D modeled object being designed that represents a mechanical part (e.g. aircraft), by applying approach for the automatic offset of a NURBS B-Rep with three-dimensional curve form).
	Kumar teaches the B-rep skin having a B-rep portion including: a boundary face bounded by one or more boundary edges of the B-rep skin, a boundary edge bounding a respective boundary face being an edge which is not shared with a face other than the respective boundary face and thereby bounds only one face of the B-rep skin, and one or more first faces each adjacent to the boundary face at a respective internal edge of the B-rep skin; (In light of Specification of current Application at page 2 under heading ‘Summary of the Invention’, Applicant mentioned “The B-rep skin has a B-rep portion and further in page (at 3rd para of Spec.) Applicant discussed a representation of CAD modeled objects provided in a CAD system using edges or lines, in certain cases with faces or surfaces. The lines, edges, or surfaces of CAD modeled object can be represented in non-uniform rational B-splines (NURBS). Therefore, Examiner would construe “B-rep or B-rep portion” being represented by B-splines curve. Kumar discussed in page 936 under “Introduction’, B-Rep offset approach is based on the following assumptions: The B-Rep is assumed to be a manifold, i.e. each edge of the B-Rep can have at most two adjacent faces, the number of faces in both the base and offset B-Reps are assumed to be same, each face of the B-Rep is assumed to be at least G1 continuous and is also assumed to be non-self-intersecting. Here, it has been discussed edge of the B-Rep can have at most two adjacent faces i.e. a boundary face bounded by one or more boundary edges of the B-rep skin. The number of faces in both the base and offset B-Reps are assumed to be same, therefore it is considered a boundary edge bounding a respective boundary face being an edge which is not shared with a face other than the respective boundary face and thereby bounds only one face of the B-rep skin/portion.” Further, in same page under section 2, the B-Rep is a union of a number of trimmed surfaces (faces), each of these faces comprises an underlying surface and a set of trimming loops. Sets of curves are joined together in consistent orientation to form a trimming loop. A B-Rep with four faces (FACE1 … FACE4), 16 edges (E1… E16) and 12 vertices (V1…V12), is shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. The internal edge of the B-Rep will have two internal trimming surface curves corresponding to its two adjacent faces. It has been discussed the B-Rep is a union of a number of trimmed surfaces or faces and each of these faces comprises an underlying surface, further the edge of a B-Rep can be internal or boundary, is represented in three-dimensional space curve form. Therefore, it is understood the B-rep skin having a B-rep portion and one or more first faces each adjacent to the boundary face at a respective internal edge of the B-rep portion).
Kumar teaches the constructing including: creating one or more second faces each adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin; generating a B-rep assembly which includes: one or more third faces each coincident with the surface, each third face having one or more edges, each edge of each third face being internal to the B-rep assembly, (Kumar discussed in page 936 under section 2, the B-Rep is a union of a number of trimmed surfaces (faces), each of these faces comprises an underlying surface and a set of trimming loops. Sets of curves are joined together in consistent orientation to form a trimming loop. A B-Rep with four faces (FACE1 … FACE4), 16 edges (E1… E16) and 12 vertices (V1…V12), is shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. The internal edge of the B-Rep will have two internal trimming surface curves corresponding to its two adjacent faces. Here, B-Rep is a union of a number of trimmed surfaces or faces and each of these faces comprises an underlying surface, i.e. one or more second faces (e.g. FACE2) has been created in the trimming loops of B-Rep, at each adjacent to the boundary face (because each of the trimmed faces comprises an underlying surface) and bounded by a respective boundary edge of the B-rep skin/portion (as an example, shown in Fig. 1 E14 and E16 are respective boundary edge of FACE2). Further the edge of a B-Rep can be internal or boundary and the internal edge of the B-Rep have two internal trimming surface curves corresponding to its two adjacent faces. Therefore, one or more third faces each coincident with the surface, each third face having one or more edges, each edge of each third face being internal to the B-rep assembly (e.g. FACE3 have internal edges E4 and E11 in Fig. 1)).
Kumar teaches one or more fourth faces each coincident with a respective first face and adjacent to a respective third face, at least part of each fourth face geometrically lying on a supporting surface of a respective first face, (Kumar discussed in page 940 under section 3.4 (at left col.), the approach adopted to fill the gaps between the adjacent offset faces of the internal edge is presented here using Fig. 4. The two offset faces FACE1 and FACE2, defined by the underlying surfaces and trimming loops as described earlier, are disjoint in the figure. In order to form the offset B-Rep, the two faces (FACE1 and FACE2) being extended such that they meet at a common curve fill the gap between the adjacent faces. The general algorithm adopted to extend the first face to fill the gap between the adjacent offset faces. It is noticeable after the first face being extended, the extension of the first face corresponds with the fourth face(s) and according to Fig.1 (in page 936), it is seen one or more fourth faces (e.g. FACE4) each coincident with a respective first face (FACE1) and adjacent to a respective third face (FACE3). Since, faces FACE1 and FACE2, are defined by the underlying surfaces and trimming loops as described, therefore at least part of each fourth face geometrically lying on a supporting surface of a respective first face (FACE1)).
Kumar teaches and one or more fifth faces each coincident with a respective second face and adjacent to a respective third face, at least part of each fifth face geometrically lying on a supporting surface of a respective second face; (Kumar discussed in page 941 under section 3.4 (at left col.), “the second adjacent offset face (FACE2) is extended to fill the gap. The nearest points computed already on the intersection curve for the first face (FACE1) have to be included in extending the trimming loop of the second face (FACE2) in order to eliminate certain tolerance problems. After the second face being extended, the extension of the second face considered as ‘fifth face’ corresponds or coincident with the respective second face (FACE2) and adjacent to the third face (FACE3), according to Fig.1 (in page 936). Since, faces FACE1 and FACE2, are defined by the underlying surfaces and fifth face is the extension of second face (FACE2), therefore at least part of each fifth face geometrically lying on a supporting surface of a respective second face).”
and Kumar teaches removing from the B-rep assembly each fifth face; and replacing, in the B-Rep skin, the B-rep portion by the B-rep replacement. (Under BRI, Examiner would interpret the term “replacing or replacement” as modifying the B-rep skin/portion. Kumar discussed in page 940-941 under section 3.4, the general algorithm adopted to extend the first face to fill the gap between the adjacent offset faces and it has been discussed the steps d-f, the curve C0prev has been extended from segment P1P4 to segment P1R2 as shown in Fig. 4. Also, the curve C0next is modified from segment P3P2 to segment R1P2 as shown in Fig. 4. Further, the underlying offset surface along with the new outer trimming loop defines the new offset face. The new offset face FACE1 in Fig. 4 is now defined by underlying surface SURF1 and the trimming loop P1R2R1P2. Similarly, the second adjacent offset face (FACE2) is extended to fill the gap. The nearest points computed already on the intersection curve for the first face (FACE1) have to be included in extending the trimming loop of the second face (FACE2) in order to eliminate certain tolerance problems. It has been discussed earlier the extension of the second face considered as ‘fifth face’ and the extended portion/5th face is unwanted portion as well, which needed to be removed. Moreover, it has been discussed in page 939, under section 3.3, The algorithm for the removal of offset face intersections is presented here using Fig. 2 wherein the two offset faces (FACE1, FACE2) intersect. The offset face FACE1 is defined by an underlying surface SURF1 and trimming loop P1P4P3P2: Similarly, the SURF2 and trimming loop Q1Q2Q3Q4 defines the offset face FACE2. The aim is to remove the unwanted portions of the intersecting offset faces, i.e. R2P4P3R1 of FACE1 and R1Q2Q1R2 of FACE2, while maintaining consistent orientations of the trimming loops. The general algorithm for the removal of redundant portions of the first offset face (FACE1) consists the steps e and f, where the modified trimming loop of the FACE1 is P1R2R1P2 as shown in Fig. 2. If the modified intersection curve is intersecting with any of its internal trimming loops then the corresponding trimming loop is trimmed and merged with the outer trimming loop through the intersection curve. The intersection points between the intersection curve and the internal trimming loops will become new vertices of the updated face. These new vertices have also to be created in the corresponding adjacent offset face (FACE2). It is understood that unwanted/redundant portions of FACE1 or FACE2 are removed by applying the ‘general algorithm’ and therefore, extension of the trimming loop in the second face (FACE2) is considered as ‘fifth face’ is removed by using the abovementioned algorithm. Kumar teaches each fifth face being removed from the B-rep assembly and the B-Rep skin/B-rep portion has been replaced by the B-rep replacement (when the modified intersection curve is intersecting with any of its internal trimming loops then the corresponding trimming loop is trimmed and merged with the outer trimming loop through the intersection curve. The intersection points between the intersection curve and the internal trimming loops will become new vertices of the updated face).  
However, Kumar doesn’t explicitly teach obtaining at a CAD system, a B-Rep skin that represents the mechanical part, a B-rep replacement, defining, by graphical user-interaction with the CAD system, a surface.  Also, Kumar teaches constructing steps as claimed and as indicated above.  However, Kumar does not teach the constructing being performed automatically by the CAD system. 
Rameau teaches obtaining at a CAD system, a B-Rep skin that represents the mechanical part, (Rameau disclosed in page 2 para [0031]: “The flowchart of FIG. 1 shows an example of a computer-implemented method for detecting, in a B-Rep (i.e. boundary representation) having (by definition) cycles of edges (according to the graph theory definition of “cycles') and (the B-Rep) modeling (the outer geometry/ shape of) a (e.g. mechanical) part, the part having cut-outs (also called “through holes') represented by tunnels (each cut-out being represented by a respective tunnel of the B-Rep, which tunnels are known from the field of CAD and can be referred to as the cut-outs—or through holes …)”. In page 3 para [0035]: “In an example, such a method may be included as one step of a general process that starts with the design of a virtual product using a CAD system and that ends with machining the tool that is dedicated to manufacture the said product.” Rameau teaches, a B-Rep skin/portion represents mechanical part having cut-outs represented by tunnels and each cut-out being represented by a respective tunnel of the B-Rep, which tunnels are known from the field of CAD and obtained at a CAD system (because manufacturing of a product starts with designing of a product by using a CAD system and ends with machining the tool)).
Rameau teaches defining, by graphical user-interaction with the CAD system, a surface; (Rameau disclosed in page 2 para [0014]: “the basis of elementary cycles is determined by computing a covering tree of the B-Rep, each elementary cycle corresponding to a respective edge outside the covering tree and being defined by adding the respective edge to the covering tree;” It has been mentioned in page 10 para [0123] one side of the cycle is along faces of the B-Rep. Moreover, in page 3 para [0033]: “The method of FIG. 1 may be part of a general computer-implemented method for determining specifications of the input … The process starts from provided (e.g. received and/or retrieved) specifications of the output part, including a user-designed B-Rep having cycles of edges and modeling the part …”. In page 4 para [0041]: “By the CAD system … any system adapted at least for designing a model object on the basis of a graphical representation of modeled object.”. Here, a covering tree of the B-Rep is computed by determining/defining an elementary cycle, where one side of cycle represents the faces of the B-Rep. By implementing computer-implemented method a user-designed B-Rep having cycles of edges and the modeled part or object is designed in CAD system and display the graphical representation of modeled object. Therefore, the surface got determined by this process/method (as described above)).
Rameau teaches constructing, automatically by the CAD system, a B-rep replacement, (Under BRI, Examiner would interpret “replacement” as alternating or modifying a design/B-rep portion. Rameau It has been disclosed in page 4 para [0041]: “By CAD system, it is additionally meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object … A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non­uniform rational B-splines (NURBS). Specifically, a CAD file contains specifications, from which geometry may be generated, which in turn allows for a representation to be generated.” It has been disclosed in page 6 para [0056]: “the method or a prior process may comprise the design of the B-Rep. e.g. by an industrial designer. “Designing a 3D modeled object' designates any action or series of actions which is at least part of a process of elaborating a 3D modeled object. Thus, the method may comprise creating the 3D modeled object from scratch. Alternatively, the method may comprise providing the B-Rep of a 3D modeled object previously created, and then modifying the 3D modeled object.” It has been discussed above, a CAD system provide a representation of CAD modeled objects using edges or lines, with faces or surfaces and these lines, edges, or surfaces can be represented in non­uniform rational B-splines (NURBS). Specifically, a CAD file contains specifications, from which geometry or B-Rep of a 3D modeled object can be generated/constructed. Further, previously created B-Rep of a 3D modeled object can be modified, if required. Therefore, Rameau teaches a B-rep replacement or modification is possible, automatically by the CAD system).
Therefore, Kumar and Rameau are analogous art because they are related in to perform solid modeling using CAD on B-Rep (boundary representation). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar and Rameau before him or her, to modify the designing a 3D modeled object and obtaining of B-Rep portions with boundary that represent the mechanical part of 3D object of Kumar and to include obtaining of B-rep portion/mechanical part using CAD system and defining the surface of 3D modeled object by the graphical representation with the CAD system of Rameau. The suggestion/motivation for doing so would have been obvious by Rameau because “By CAD system, it is additionally meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object … A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non­uniform rational B-splines (NURBS).” (Rameau disclosed in page 4 para [0041]). Therefore, it would have been obvious to combine Rameau with Kumar to obtain the invention as specified in the instant claim(s).
Regarding claim 10, Kumar and Rameau teach the computer-implemented method of claim 1, wherein Kumar teaches the generating further comprises producing: one or more third faces each by extrapolating and/or trimming the surface, one or more fourth faces each by extrapolating and/or trimming a supporting surface of the respective first face, and/or one or more fifth faces each by extrapolating and/or trimming a supporting surface of the respective second face. (Examiner notes that the claim language includes two optional embodiments, a first embodiment in second claim limitation: “one or more fourth faces each by extrapolating and/or trimming a supporting surface of the respective first face” “and/or” a second embodiment in 3rd/last limitation is: “one or more fifth faces each by extrapolating and/or trimming a supporting surface of the respective second face”. As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference, Examiner decided to consider the 1st embodiment. Further, Examiner consider (according to Fig. 17-18), the third and fourth faces correspond with the extrapolated extensions of the adjacent faces (in Fig. 18) and adjacent faces are first and second faces. Kumar discussed in page 936-937 under section 3, where for each face of the B-Rep the offset surface extended to the distance equal to the offset distance on all four sides and offset trimmed surface created by using the extended offset surface and the respective offset trimming loops. Further, Kumar discussed in page 940-941 under section 3.4, the two offset faces FACE1 and FACE2 (in Fig. 4) defined by the underlying surfaces and trimming loops as described earlier, are disjoint in the figure. The aim is to fill this gap between the adjacent offset face and extending the two faces such that they meet at a common curve fill the gap between the adjacent faces. The general algorithm adopted to extend the first face to fill the gap between the adjacent offset faces. It has been discussed in step b (iii) and steps d-f, the two underlying surfaces of the offset faces are extended with the distance (dext) on the corresponding sides. Thus, the corresponding sides of the underlying surfaces are extended further in addition to the earlier extension. It has been shown in Fig. 4, the curve C0prev is extended to the point, R2, maintaining G1 continuity at its end point and thus, the curve C0prev has been extended from segment P1P4 to segment P1R2 as shown in Fig. 4. The underlying offset surface along with the new outer trimming loop defines the new offset face. The new offset face FACE1 in Fig. 4 is now defined by underlying surface SURF1 and the trimming loop P1R2R1P2. It is discussed above that two offset faces FACE1 and FACE2 (in Fig. 4) defined by the underlying surfaces and two underlying surfaces of the offset faces are extended on the corresponding sides. Thus, the corresponding sides of the underlying surfaces are extended further in addition to the earlier extension. The underlying offset surface along with the new outer trimming loop defines the new offset face is considered as one or more third faces each by extrapolating and/or trimming the surface.  Moreover, new offset face FACE1, underlying/supporting surface SURF1 (in Fig. 4) and the trimming loop P1R2R1P2 is considered as one or more fourth faces each by extrapolating and/or trimming a supporting surface of the respective first face, in this scenario)).
	Regarding claim 12, Kumar and Rameau teach the computer-implemented method of claim 1, wherein Rameau teaches the mechanical part is: an automotive part, an aerospace part, a consumer good part, a defense part, an architecture part, a ship building part, a mining industry part, a marine and offshore part, or an industrial equipment part, a thin part, and/or a composite part, a plastic molded part, or a stamped part. (Rameau disclosed in page 4 para [0043]: “The 3D modeled object may represent the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution or CAD system, such as a (e.g. mechanical part (or equivalently an assembly of parts … A CAD software solution allows the design of products in various and unlimited industrial fields, including: aerospace, architecture, construction, consumer goods, high-tech devices, industrial equipment, transportation, marine, and/or offshore oil/gas production or transportation. The 3D modeled object designed by the method may thus represent an industrial product which may be any mechanical part, such as a part of a terrestrial vehicle (including e.g. car and … trucks and buses, trains) … defense products … a part of a naval vehicle (including e.g. navy equipment, commercial ships, offshore equipment …), a general mechanical part (including e.g. industrial manufacturing machinery, heavy mobile machinery or equipment, …”. In page 5 para [0046]: “FIG. 7 shows examples of sheet metal parts. FIG. 8 shows examples of metal stamping parts for the automotive industry. FIGS. 9 show examples of composites parts for the aerospace and automotive industry … FIG. 11 shows an example of a plastic molded part for the consumer goods industry.” Here, Rameau taught all of the mechanical part of claim 12. The mining industry part as part of mechanical part has been implicitly taught by Rameau. The general mechanical part as an example industrial manufacturing machinery, heavy mobile machinery or equipment etc. can be used as mechanical part in mining industry. Therefore, Rameau taught the whole limitation of claim 12).
Regarding claim 13, Kumar teaches … a method for designing a 3D modeled object that represents a mechanical part, the method comprising: (Kumar disclosed in page 936 under section “Methodology”, where approach for the computation of constant offset of a NURBS B-Rep being developed) for designing a 3D modeled object that represents a mechanical part, the method comprising: (Kumar discussed in page 936 under section 2, A B-Rep with four faces, 16 edges and 12 vertices as shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. Further, it has been discussed in page 944 under ‘Conclusion’, an approach for the automatic offset of a NURBS B-Rep has been presented which can be used for a class of manifold B-Reps and this approach has been developed to cater to the specific needs of composite laminate design and manufacturing simulations in aircraft applications. Therefore, Kumar teaches 3D modeled object being designed that represents a mechanical part (e.g. aircraft), by applying approach for the automatic offset of a NURBS B-Rep with three-dimensional curve form).
	Kumar teaches the B-rep skin having a B-rep portion including: a boundary face bounded by one or more boundary edges of the B-rep skin, a boundary edge bounding a respective boundary face being an edge which is not shared with a face other than the respective boundary face and thereby bounds only one face of the B-rep skin, and one or more first faces each adjacent to the boundary face at a respective internal edge of the B-rep skin; (In light of Specification of current Application at page 2 under heading ‘Summary of the Invention’, Applicant mentioned “The B-rep skin has a B-rep portion and further in page (at 3rd para of Spec.) Applicant discussed a representation of CAD modeled objects provided in a CAD system using edges or lines, in certain cases with faces or surfaces. The lines, edges, or surfaces of CAD modeled object can be represented in non-uniform rational B-splines (NURBS). Therefore, Examiner would construe “B-rep or B-rep portion” being represented by B-splines curve. Kumar discussed in page 936 under ‘Introduction’, B-Rep offset approach is based on the following assumptions: The B-Rep is assumed to be a manifold, i.e. each edge of the B-Rep can have at most two adjacent faces, the number of faces in both the base and offset B-Reps are assumed to be same, each face of the B-Rep is assumed to be at least G1 continuous and is also assumed to be non-self-intersecting. Here, it has been discussed edge of the B-Rep can have at most two adjacent faces i.e. a boundary face bounded by one or more boundary edges of the B-rep skin. The number of faces in both the base and offset B-Reps are assumed to be same, therefore it is considered a boundary edge bounding a respective boundary face being an edge which is not shared with a face other than the respective boundary face and thereby bounds only one face of the B-rep skin/portion. Further, in same page under section 2, the B-Rep is a union of a number of trimmed surfaces (faces), each of these faces comprises an underlying surface and a set of trimming loops. Sets of curves are joined together in consistent orientation to form a trimming loop. A B-Rep with four faces (FACE1 … FACE4), 16 edges (E1… E16) and 12 vertices (V1…V12), is shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. The internal edge of the B-Rep will have two internal trimming surface curves corresponding to its two adjacent faces. It has been discussed the B-Rep is a union of a number of trimmed surfaces or faces and each of these faces comprises an underlying surface, further the edge of a B-Rep can be internal or boundary, is represented in three-dimensional space curve form. Therefore, it is understood the B-rep skin having a B-rep portion and one or more first faces each adjacent to the boundary face at a respective internal edge of the B-rep portion).
Kumar teaches the constructing including: creating one or more second faces each adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin; generating a B-rep assembly which includes: one or more third faces each coincident with the surface, each third face having one or more edges, each edge of each third face being internal to the B-rep assembly, (Kumar discussed in page 936 under section 2, the B-Rep is a union of a number of trimmed surfaces (faces), each of these faces comprises an underlying surface and a set of trimming loops. Sets of curves are joined together in consistent orientation to form a trimming loop. A B-Rep with four faces (FACE1 … FACE4), 16 edges (E1… E16) and 12 vertices (V1…V12), is shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. The internal edge of the B-Rep will have two internal trimming surface curves corresponding to its two adjacent faces. Here, B-Rep is a union of a number of trimmed surfaces or faces and each of these faces comprises an underlying surface, i.e. one or more second faces (e.g. FACE2) has been created in the trimming loops of B-Rep, at each adjacent to the boundary face (because each of the trimmed faces comprises an underlying surface) and bounded by a respective boundary edge of the B-rep skin/portion (as an example, shown in Fig. 1 E14 and E16 are respective boundary edge of FACE2). Further the edge of a B-Rep can be internal or boundary and the internal edge of the B-Rep have two internal trimming surface curves corresponding to its two adjacent faces. Therefore, one or more third faces each coincident with the surface, each third face having one or more edges, each edge of each third face being internal to the B-rep assembly (e.g. FACE3 have internal edges E4 and E11 in Fig. 1)).
Kumar teaches one or more fourth faces each coincident with a respective first face and adjacent to a respective third face, at least part of each fourth face geometrically lying on a supporting surface of a respective first face, (Kumar discussed in page 940 under section 3.4 (at left col.), the approach adopted to fill the gaps between the adjacent offset faces of the internal edge is presented here using Fig. 4. The two offset faces FACE1 and FACE2, defined by the underlying surfaces and trimming loops as described earlier, are disjoint in the figure. In order to form the offset B-Rep, the two faces (FACE1 and FACE2) being extended such that they meet at a common curve fill the gap between the adjacent faces. The general algorithm adopted to extend the first face to fill the gap between the adjacent offset faces. It is noticeable after the first face being extended, the extension of the first face corresponds with the fourth face(s) and according to Fig.1 (in page 936), it is seen one or more fourth faces (e.g. FACE4) each coincident with a respective first face (FACE1) and adjacent to a respective third face (FACE3). Since, faces FACE1 and FACE2, are defined by the underlying surfaces and trimming loops as described, therefore at least part of each fourth face geometrically lying on a supporting surface of a respective first face (FACE1)).
Kumar teaches and one or more fifth faces each coincident with a respective second face and adjacent to a respective third face, at least part of each fifth face geometrically lying on a supporting surface of a respective second face; (Kumar discussed in page 941 under section 3.4 (at left col.), the second adjacent offset face (FACE2) is extended to fill the gap. The nearest points computed already on the intersection curve for the first face (FACE1) have to be included in extending the trimming loop of the second face (FACE2) in order to eliminate certain tolerance problems. After the second face being extended, the extension of the second face considered as ‘fifth face’ corresponds or coincident with the respective second face (FACE2) and adjacent to the third face (FACE3), according to Fig.1 (in page 936). Since, faces FACE1 and FACE2, are defined by the underlying surfaces and fifth face is the extension of second face (FACE2), therefore at least part of each fifth face geometrically lying on a supporting surface of a respective second face).
and Kumar teaches removing from the B-rep assembly each fifth face; and replacing, in the B-Rep skin, the B-rep portion by the B-rep replacement. (Under BRI, Examiner would interpret the term “replacing or replacement” as modifying the B-rep skin/portion. Kumar discussed in page 940-941 under section 3.4, the general algorithm adopted to extend the first face to fill the gap between the adjacent offset faces and it has been discussed the steps d-f, the curve C0prev has been extended from segment P1P4 to segment P1R2 as shown in Fig. 4. Also, the curve C0next is modified from segment P3P2 to segment R1P2 as shown in Fig. 4. Further, the underlying offset surface along with the new outer trimming loop defines the new offset face. The new offset face FACE1 in Fig. 4 is now defined by underlying surface SURF1 and the trimming loop P1R2R1P2. Similarly, the second adjacent offset face (FACE2) is extended to fill the gap. The nearest points computed already on the intersection curve for the first face (FACE1) have to be included in extending the trimming loop of the second face (FACE2) in order to eliminate certain tolerance problems. It has been discussed earlier the extension of the second face considered as ‘fifth face’ and the extended portion/5th face is unwanted portion as well, which needed to be removed. Moreover, it has been discussed in page 939, under section 3.3, The algorithm for the removal of offset face intersections is presented here using Fig. 2 wherein the two offset faces (FACE1, FACE2) intersect. The offset face FACE1 is defined by an underlying surface SURF1 and trimming loop P1P4P3P2: Similarly, the SURF2 and trimming loop Q1Q2Q3Q4 defines the offset face FACE2. The aim is to remove the unwanted portions of the intersecting offset faces, i.e. R2P4P3R1 of FACE1 and R1Q2Q1R2 of FACE2, while maintaining consistent orientations of the trimming loops. The general algorithm for the removal of redundant portions of the first offset face (FACE1) consists the steps e and f, where the modified trimming loop of the FACE1 is P1R2R1P2 as shown in Fig. 2. If the modified intersection curve is intersecting with any of its internal trimming loops then the corresponding trimming loop is trimmed and merged with the outer trimming loop through the intersection curve. The intersection points between the intersection curve and the internal trimming loops will become new vertices of the updated face. These new vertices have also to be created in the corresponding adjacent offset face (FACE2). It is understood that unwanted/redundant portions of FACE1 or FACE2 are removed by applying the ‘general algorithm’ and therefore, extension of the trimming loop in the second face (FACE2) is considered as ‘fifth face’ is removed by using the abovementioned algorithm. Kumar teaches each fifth face being removed from the B-rep assembly and the B-Rep skin/B-rep portion has been replaced by the B-rep replacement (when the modified intersection curve is intersecting with any of its internal trimming loops then the corresponding trimming loop is trimmed and merged with the outer trimming loop through the intersection curve. The intersection points between the intersection curve and the internal trimming loops will become new vertices of the updated face).  
However, Kumar doesn’t explicitly teach A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method … obtaining at a CAD system, a B-Rep skin that represents the mechanical part, constructing, automatically by the CAD system, a B-rep replacement, defining, by graphical user-interaction with the CAD system, a surface;
Rameau teaches A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method …  (Rameau disclosed in page 6 para [0055]: “The computer program may comprise instructions executable by a computer, the instructions comprising means for causing the above system to perform the method. The program may be recordable on any data storage medium, including the memory of the system. The program may be implemented as an apparatus, for example a product tangibly embodied in a machine-readable storage device for execution by a programmable processor.” In page 6 para [0056]: “As mentioned earlier, the method or a prior process may comprise the design of the B-Rep. e.g. by an industrial designer. “Designing a 3D modeled object' designates any action or series of actions which is at least part of a process of elaborating a 3D modeled object. Thus, the method may comprise creating the 3D modeled object from scratch. Alternatively, the method may comprise providing the B-Rep of a 3D modeled object previously created, and then modifying the 3D modeled object.” Therefore, Rameau taught A non-transitory data storage medium having recorded thereon a computer program comprising instructions for performing a method for designing a 3D modeled object).
Rameau teaches obtaining at a CAD system, a B-Rep skin that represents the mechanical part, (Rameau disclosed in page 2 para [0031]: “The flowchart of FIG. 1 shows an example of a computer-implemented method for detecting, in a B-Rep (i.e. boundary representation) having (by definition) cycles of edges (according to the graph theory definition of “cycles') and (the B-Rep) modeling (the outer geometry/ shape of) a (e.g. mechanical) part, the part having cut-outs (also called “through holes') represented by tunnels (each cut-out being represented by a respective tunnel of the B-Rep, which tunnels are known from the field of CAD and can be referred to as the cut-outs—or through holes …)”. In page 3 para [0035]: “In an example, such a method may be included as one step of a general process that starts with the design of a virtual product using a CAD system and that ends with machining the tool that is dedicated to manufacture the said product.” Rameau teaches, a B-Rep skin/portion represents mechanical part having cut-outs represented by tunnels and each cut-out being represented by a respective tunnel of the B-Rep, which tunnels are known from the field of CAD and obtained at a CAD system (because manufacturing of a product starts with designing of a product by using a CAD system and ends with machining the tool)).
Rameau teaches defining, by graphical user-interaction with the CAD system, a surface; (Rameau disclosed in page 2 para [0014]: “the basis of elementary cycles is determined by computing a covering tree of the B-Rep, each elementary cycle corresponding to a respective edge outside the covering tree and being defined by adding the respective edge to the covering tree;” It has been mentioned in page 10 para [0123] one side of the cycle is along faces of the B-Rep. Moreover, in page 3 para [0033]: “The method of FIG. 1 may be part of a general computer-implemented method for determining specifications of the input … The process starts from provided (e.g. received and/or retrieved) specifications of the output part, including a user-designed B-Rep having cycles of edges and modeling the part …”. In page 4 para [0041]: “By the CAD system … any system adapted at least for designing a model object on the basis of a graphical representation of modeled object.”. Here, a covering tree of the B-Rep is computed by determining/defining an elementary cycle, where one side of cycle represents the faces of the B-Rep. By implementing computer-implemented method a user-designed B-Rep having cycles of edges and the modeled part or object is designed in CAD system and display the graphical representation of modeled object. Therefore, the surface got determined by this process/method (as described above)).
Rameau teaches constructing, automatically by the CAD system, a B-rep replacement, (Under BRI, Examiner would interpret “replacement” as alternating or modifying a design/B-rep portion. Rameau It has been disclosed in page 4 para [0041]: “By CAD system, it is additionally meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object … A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non-uniform rational B-splines (NURBS). Specifically, a CAD file contains specifications, from which geometry may be generated, which in turn allows for a representation to be generated.” It has been disclosed in page 6 para [0056]: “the method or a prior process may comprise the design of the B-Rep. e.g. by an industrial designer. “Designing a 3D modeled object' designates any action or series of actions which is at least part of a process of elaborating a 3D modeled object. Thus, the method may comprise creating the 3D modeled object from scratch. Alternatively, the method may comprise providing the B-Rep of a 3D modeled object previously created, and then modifying the 3D modeled object.” It has been discussed above, a CAD system provide a representation of CAD modeled objects using edges or lines, with faces or surfaces and these lines, edges, or surfaces can be represented in non-uniform rational B-splines (NURBS). Specifically, a CAD file contains specifications, from which geometry or B-Rep of a 3D modeled object can be generated/constructed. Further, previously created B-Rep of a 3D modeled object can be modified, if required. Therefore, Rameau teaches a B-rep replacement or modification is possible, automatically by the CAD system).
Therefore, Kumar and Rameau are analogous art because they are related in to perform solid modeling using CAD on B-Rep (boundary representation). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar and Rameau before him or her, to modify the designing a 3D modeled object and obtaining of B-Rep portions with boundary that represent the mechanical part of 3D object of Kumar and to include obtaining of B-rep portion/mechanical part using CAD system and defining the surface of 3D modeled object by the graphical representation with the CAD system of Rameau. The suggestion/motivation for doing so would have been obvious by Rameau because “By CAD system, it is additionally meant any system adapted at least for designing a modeled object on the basis of a graphical representation of the modeled object … A CAD system may for example provide a representation of CAD modeled objects using edges or lines, in certain cases with faces or surfaces. Lines, edges, or surfaces may be represented in various manners, e.g. non-uniform rational B-splines (NURBS).” (Rameau disclosed in page 4 para [0041]). Therefore, it would have been obvious to combine Rameau with Kumar to obtain the invention as specified in the instant claim(s).
Regarding claim 17, Rameau teaches A system comprising: a hardware processor coupled to a hardware memory, wherein the hardware memory has recorded thereon a computer program including instructions for designing a 3D modeled object that represents a mechanical part that when executed by the hardware processor causes the hardware processor to be configured to obtain a CAD system … (Rameau disclosed in page 6 para [0053]: “FIG. 13 shows an example of the system, wherein the system is a client computer system, e.g. a workstation of a user. In page 2 para [0019]: “It is further provided a system comprising a processor coupled to a memory and a graphical user interface, the memory having recorded thereon the computer program. In page 6 para [0055]: “Method steps may be performed by a programmable processor executing a program of instructions to perform functions of the method by operating on input data and generating output. The processor may thus be programmable and coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device.” In page 6 para [0056]: “As mentioned earlier, the method or a prior process may comprise the design of the B-Rep. e.g. by an industrial designer. “Designing a 3D modeled object' designates any action or series of actions which is at least part of a process of elaborating a 3D modeled object. Thus, the method may comprise creating the 3D modeled object from scratch. Alternatively, the method may comprise providing the B-Rep of a 3D modeled object previously created, and then modifying the 3D modeled object.” Moreover, the CAD system with the B-rep model being mentioned in page 7 para [0064] and FIGS. 21 and 22. Therefore, Rameau taught a system comprising: a hardware processor coupled to a hardware memory, wherein the hardware memory has recorded thereon a computer program including instructions for designing a 3D modeled object that represents a mechanical part that when executed by the hardware processor). 
          Rest of the claim limitations of claim 17 have substantially similar claim language as claims 1 and 13, are incorporating the rejections of claims 1 and 13, therefore the whole claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Rameau as discussed above for substantially similar rationale.
Claims 2-5, 8, 9, 11, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Rameau and further in view of a paper “Sheet modelling and thickening operations based on non-manifold boundary representations” by Sang et al. (hereinafter Sang) (IDS submitted on 11/04/2019).
Regarding claim 2, Kumar and Rameau teach the computer-implemented method of claim 1, however, Kumar and Rameau do not explicitly teach creating includes thickening the B-rep portion.
wherein Sang teaches the creating includes thickening the B-rep portion. (Sang disclosed in page 1 under ‘Introduction’: “let us define a sharp edge as an edge that is adjacent to only one face and constitutes the boundary of a sheet, and define a thickness face as a face that is a thin strip like face connecting the inside and the outside walls. In sheet thickening approaches, the sharp edges in a sheet body are converted to the thickness faces.” In page 4 at right side col. under heading ‘Overview of sheet thickening algorithm’: “If the positive offset algorithm is applied to an L-shaped sheet model shown in Figure 5(a), the offset solid of a sheet has thickness faces with tubular surfaces to satisfy the mathematical definition of offsets as shown in Figure 5(b) … Therefore, we need to modify Lee’s algorithm to have the practical thickness faces generate an offset solid as shown in Figure 5(c).” Here, a thickness face has been defined by Sang in his paper which is assumed as B-rep portion became thickened when thickening approaches have been applied).
Therefore, Kumar, Rameau and Sang are analogous because they are related to perform solid modeling using CAD on B-Rep (boundary representation). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kumar, Rameau and Sang before him or her, to modify the designing 3D modeled object to represent a mechanical part and defining the surface of the 3D modeled object by GUI of CAD system of Kumar and Rameau and to include the thickening operation on the B-rep portion of 3D modeled object of Sang. The suggestion/motivation for doing so would have been obvious by Sang because defining a sharp edge as an edge that is adjacent to only one face and constitutes the boundary of a sheet, and to define a thickness face as a face that is a thin strip like face connecting the inside and the outside walls. In sheet thickening approaches, the sharp edges in a sheet body are converted to the thickness faces to have the practical thickness faces and generated an offset solid (Sang disclosed in page 1 under ‘Introduction’ and in page 4 at right side col. under heading ‘Overview of sheet thickening algorithm’). Therefore, it would have been obvious to combine Sang with Kumar and Rameau to obtain the invention as specified in the instant claim(s). 
Regarding claim 3, Kumar, Rameau and Sang teach The computer-implemented method of claim 2, as outlined above (in claim 2) however, Kumar and Rameau do not explicitly teach the thickening includes: determining a B-rep offset of the B-rep portion; building one or more lateral faces that connect the B-rep offset to the B-rep portion; and determining the one or more second faces from the one or more lateral faces.
          wherein Sang teaches the thickening includes: determining a B-rep offset of the B-rep portion; (Sang disclosed in page 1 under ‘Introduction’: “in sheet thickening methods as shown in Figure 1(b), a sheet model is created for one side or a medial surface of the part first, and then a thin-walled solid is generated by adding volume to a sheet by a given thickness.” In page 4 at right side col. under heading ‘Overview of sheet thickening algorithm’: “According to the mathematical definition for offsetting a non-manifold model M, the positive offset of a sheet model by a distance d can be understood as the volume swept by a solid sphere of radius d as its center moves throughout M.”DSY.00757 If the positive offset algorithm is applied to an L-shaped sheet model shown in Figure 5(a), the offset solid of a sheet has thickness faces with tubular surfaces to satisfy the mathematical definition of offsets as shown in Figure 5(b) … Therefore, we need to modify Lee’s algorithm to have the practical thickness faces generate an offset solid as shown in Figure 5(c).” Here, a thickness face has been defined by Sang in his paper which is assumed as B-rep portion became thickened when thickening approaches have been applied. Sang discussed about positive offset of a sheet model and positive offset algorithm is applied to an L-shaped sheet model shown in Figure 5. Figure 5(c) shows an offset solid generated by thickness faces).  30 
         Sang teaches building one or more lateral faces that connect the B-rep offset to the B-rep portion; (Examiner would consider lateral faces as of an object is, all of the sides of the object, excluding its base and top. Sang disclosed in page 5 at right side col. under section 5.1: “all of the faces, edges and vertices adjacent to the shells of the void regions of a given sheet model M are selected in this step, as the offsets of these entities participate in the boundary of the offset model of M. However, in the practical offset algorithm, the auxiliary topological entities such as face-uses … A face-use is a side of a face and constitutes a shell. As shown in Figure 8(a), its normal is directed to the inside of the adjacent region. In the partial entity structure, the partial face corresponds to the face-use”. Sang discussed that a face-use is a side of a face and offset model being applied on the faces of a shell. Here, this ‘face-use’ (is a side of a face) is assumed as a lateral face got connected with B-rep offset to the B-rep portion).
         and Sang teaches determining the one or more second faces from the one or more lateral faces. (Sang discussed in page 6-7 under section 5.3 that after copying all of the topological entities of B to A, the copy operations are carried out for the entities of low dimension then to higher ones, i.e., in order of the vertex, edge, and face i.e. one or more second faces from one or more lateral faces has been determined. The partnership data is referred to in order to find out the bounding vertices of an edge to be created, and the bounding edges of a face to be created. The union result of the offset models in Figure 9 is shown in Figure 10(a).” Here, one or more lateral faces can be seen in Figure 10(a) and 10(b). In both cases of in Figure 10(a) and 10(b) each lateral face adjacent to the boundary face and is bounded by a respective boundary edge and formed a respective second face).
	Regarding claim 4, Kumar, Rameau and Sang teach The computer-implemented method of claim 3, as outlined above (in claim 3) however, Kumar and Rameau do not explicitly teach the one or more lateral faces include one or more lateral ribbon faces, each lateral ribbon face being bounded by a respective boundary edge of the B-rep portion and a corresponding boundary edge of the B- rep offset, each lateral ribbon face adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin forming a respective second face. 
          wherein Sang teaches the one or more lateral faces include one or more lateral ribbon faces, each lateral ribbon face being bounded by a respective boundary edge of the B-rep portion and a corresponding boundary edge of the B- rep offset, each lateral ribbon face adjacent to the boundary face and bounded by a respective boundary edge of the B-rep skin forming a respective second face. (Sang discussed in page 6-7 under section 5.3: “The union operation of two non-manifold models, A and B, is composed of the following three steps. (Step 1) … Each topological entity of an offset model has a pointer to its parent entity in the original sheet model … the overlapping curves can be obtained easily by some additional checking of geometric properties of the two entities … (Step 2) Generate new topological entities on the models A and B using the intersection points and curves. First, vertices are created at the intersection points and the end points of the intersection curves. Next, edges are created with the intersection curves … When new topological entities are created, the system also stores the partnership data, namely the pairs of topological entities of A and B that have the same geometry. (Step 3) Copy all of the topological entities of B to A … The copy operations are carried out for the entities of low dimension then to higher ones, i.e., in order of the vertex, edge, and face … The partnership data is referred to in order to find out the bounding vertices of an edge to be created, and the bounding edges of a face to be created. The union result of the offset models in Figure 9 is shown in Figure 10(a).” Here, one or more lateral faces can be seen in Figure 10(a) and 10(b), which include one or more lateral ribbon faces at the boundary i.e. each lateral ribbon face being bounded by a respective boundary edge of the B-rep portion and a corresponding boundary edge of the B- rep offset (since an offset model has been implemented here). In both cases of in Figure 10(a) and 10(b) each lateral ribbon face is adjacent to the boundary face and is bounded by a respective boundary edge and formed a respective second face).
Regarding claim 5, Kumar, Rameau and Sang teach The computer-implemented method of claim 4, as outlined above (in claim 4) however, Kumar and Rameau do not explicitly teach lateral ribbon face forming a respective second face is supported by a ruled surface.
wherein Sang teaches each lateral ribbon face forming a respective second face is supported by a ruled surface. (Sang discussed in page 7 under section 5.3 one or more lateral faces can be seen in Figure 10(a) and 10(b), which include one or more lateral ribbon faces at the boundary, each lateral ribbon face is adjacent to the boundary face and formed a respective second face. Moreover, it has been discussed in page 5, 6 and 7 that the offset models for sharp edges are generated with ruled surfaces, therefore it is assumed that each lateral ribbon face with respective second face is supported eventually by a ruled surface (because it has been mentioned in page 7 that bounding vertices of an edge and bounding edges of face been created and the union result of the offset models is shown in Figure 10(a) and 10(b)).
 	Regarding claim 8, Kumar, Rameau and Sang teach The computer-implemented method of claim 2, as outlined above (in claim 2), and Rameau further teaches the boundary face is fully located on a respective side of the surface, (Rameau disclosed in page 7 para [0062]: “The input of the method is the well-known B-Rep format that models a solid … Topological entities are: face, edge, and vertex. Geometrical entities are 3D objects: surface, plane, curve, line, point. By definition, a face is a bounded portion of a surface, named the supporting surface … The bounded portion of a surface is defined by its boundary, this boundary being a set of edges lying on the surface …”. Here, it has been discussed that a face is a bounded portion of a surface and the bounded portion of a surface is defined by its boundary, therefore boundary face is fully located on a respective side of the surface);
          However, Kumar and Rameau do not teach the thickening being performed in a direction opposite to the surface.
          Sang teaches the thickening being performed in a direction opposite to the surface. (Sang disclosed in page 5 at left side col. (at last para): “The offset direction can be outside, inside, or in both directions of a sheet. If a sheet is modeled for outside wall shape of the part, it is offset inside. If it is modeled for inside wall shape, it is offset outside.” The offset algorithm disclosed in this paper is for efficient solid modeling of thin-walled parts in order to perform thickening operation. Here, the offset or thickening happened in opposite direction to the surface or modeled wall (when modelling of sheet is at outside wall, offset is inside and vice versa, as discussed).
	Regarding claim 9, Kumar, Rameau and Sang teach The computer-implemented method of claim 8, as outlined above (in claim 8), wherein the method further comprises, Kumar teaches the initial B-Rep skin having an initial boundary face, wherein the surface partitions the initial boundary face into several boundary sub-faces, a respective boundary sub-face forming the boundary face of the B-Rep portion, (Kumar discussed in page 936 under section 2 (at left col.), the B-Rep is a union of a number of trimmed surfaces (faces), each of these faces comprises an underlying surface and a B-Rep with four faces (FACE1 … FACE4), 16 edges (E1… E16) and 12 vertices (V1…V12), is shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. The internal edge of the B-Rep will have two internal trimming surface curves corresponding to its two adjacent faces. It is understood that initial B-Rep skin having an initial boundary face (in Fig.1) and B-Rep is a union of a number of surfaces or faces and each of the faces/surface being divided or partitioned into four sub-faces (e.g. (FACE1 … FACE4) and with 16 edges (E1… E16) and 12 vertices (V1…V12), (as shown in Fig. 1), respective boundary sub-face (FACE1 … FACE4) formed the boundary face of the B-Rep portion).
	Wherein Kumar teaches the obtaining of the B-Rep skin comprises partitioning the initial B-Rep skin into several B-Rep sub-skins, a respective B-Rep sub-skin forming the B-Rep skin, wherein each other B-Rep sub-skin has a respective B-Rep portion including a respective boundary sub-face bounded by one or more boundary edges of the other B-Rep sub-skin, (Kumar discussed in page 936 under section 2 (at left col.), the B-Rep is a union of a number of trimmed surfaces (faces), each of these faces comprises an underlying surface and a B-Rep with four faces (FACE1 … FACE4), 16 edges (E1… E16) and 12 vertices (V1…V12), is shown in Fig. 1. The edge of a B-Rep can be internal or boundary which is represented in three-dimensional space curve form. The internal edge of the B-Rep will have two internal trimming surface curves corresponding to its two adjacent faces. It is understood that the initial B-Rep skin partitioned/divided into several B-Rep sub-skins/portion, i.e. a respective B-Rep sub-skin/sub-portion forming the B-Rep skin, (in Fig.1). B-Rep is a union of a number of surfaces or faces and each of the faces/surface being divided or partitioned into four sub-faces (e.g. (FACE1 … FACE4) and with 16 edges (E1… E16) and 12 vertices (V1…V12), (as shown in Fig. 1), respective boundary sub-face (FACE1 … FACE4) formed the boundary face of the B-Rep portion. Here, B-Rep have internal or boundary edge, therefore, B-Rep sub-skin/sub-portion has respective B-Rep portion including a respective boundary sub-face bounded by one or more boundary edges (e.g. E1, E2, E3 etc. in Fig. 1) of the other B-Rep sub-skin/sub-portion)
	and wherein Kumar teaches the constructing and the replacing is performed for each other B-Rep sub-skin relative to its respective B-Rep portion. (Kumar discussed in page 940-941 under section 3.4, the general algorithm adopted to extend the first face and second face. Moreover, it has been discussed in page 939, under section 3.3, an algorithm for the removal of offset face intersections is presented here using Fig. 2 wherein the two offset faces (FACE1, FACE2) intersect. An objective/goal to remove the unwanted portions of the intersecting offset faces, (e.g. R2P4P3R1 of FACE1 and R1Q2Q1R2 of FACE2) while maintaining consistent orientations of the trimming loops. Kumar teaches a face being removed from the B-rep assembly and the B-Rep skin/B-rep portion has been replaced by the B-rep replacement (when the modified intersection curve is intersected with any of its internal trimming loops then the corresponding trimming loop is trimmed and merged with the outer trimming loop through the intersection curve. The intersection points between the intersection curve and the internal trimming loops will become new vertices of the updated face, in Fig.3).  
Rameau teaches prior to the obtaining of the B-Rep skin, obtaining an initial B-Rep skin that represents the mechanical part, (Rameau discussed in page 1 para [0003-0004], a number of systems and programs are offered on the market for the design, the engineering and the manufacturing of objects. Such systems may deal with industrializing a mechanical part represented by a virtual solid model. The industrialization may be to design the shape of the mold that is supposed to produce said part. One step to perform this industrialization is often to recognize and remove (from the input Solid) details that are not produced by the molding process. Further, it has been disclosed in page 2 para [0031]: “The flowchart of FIG. 1 shows an example of a computer-implemented method for detecting, in a B-Rep (i.e. boundary representation) having (by definition) cycles of edges (according to the graph theory definition of “cycles') and (the B-Rep) modeling (the outer geometry/shape of) a (e.g. mechanical) part, the part having cut-outs (also called “through holes') represented by tunnels (each cut-out being represented by a respective tunnel of the B-Rep, which tunnels are known from the field of CAD and can be referred to as the cut-outs—or through holes …)”. Here, the B-Rep (i.e. boundary representation) having cycles of edges and (the B-Rep) modeling (the outer geometry/shape of) a (e.g. mechanical) part, the part having cut-outs (also called “through holes') represented by tunnels, is considered as an initial B-Rep skin/portion that represents the mechanical part (e.g. cut-outs, represented by tunnels)).
	Regarding claim 11, Kumar, Rameau and Sang teach The computer-implemented method of claim wherein Rameau further teaches extrapolating a surface further comprises: when the surface is a free-form surface, extending the surface curvature-continuously. (Rameau disclosed in page 3 para [0031]: “The flowchart of FIG. 1 shows an example of a computer-implemented method … a B-Rep (i.e. boundary representation) having (by definition) cycles of edges and (the B-Rep) modeling (the outer geometry/shape of) a (e.g. mechanical) part, the part having cut-outs (also called “through holes') represented by tunnels (each cut-out being represented by a respective tunnel of the B-Rep, which tunnels are known from the field of CAD and can be referred to as the cut-out …”. In para [0033]: “The method of FIG. 1 may be part of a general computer-implemented method for determining specifications of the input of a manufacturing operation … the elements shown on FIG. 1, a user (e.g. a mechanical designer) has designed a B-Rep (e.g. freely, such as without actively localizing tunnels therein, the tunnels only deriving from the definition of the B-Rep) …” In page 4 para [0044]: “the method may further comprise removing the identified tunnels (e.g. all or part thereof, e.g. at least one, e.g. depending on user decision and/or automatically or manually or semi-automatically) from the B-Rep …”. Here, surface extrapolation has been performed when identified tunnels (part having cut-outs through holes represented by tunnels i.e. tunnels are known as cut-out in the field of CAD) being removed from a B-Rep (boundary representation). It has been discussed when faces adjacent to each other in B-Rep surface, a cut-out or hole is identified and removed which indicates about the extrapolating a surface. Moreover, in page 2 col. [0010]: “the identifying of location of tunnels includes, for each cycle of the set, calculating a value representative of the consistence, along the cycle, between the direction of the curvature of the cycle and the outside normal of the B-Rep …”. It has been discussed that the surface curvature-continuously extended between the direction of the curvature of the cycle and the outside normal of the B-Rep and extrapolation happened on the surface of B-rep (because curvature of the cycle included in the location of tunnels got identified and removed while editing the B-Rep as discussed above). 
         However, Kumar and Rameau do not teach when the surface is a canonical surface having a 2D parametric domain, extending the 2D parametric domain; and/or when the surface is a free-form surface ...; when the surface is a procedural surface having input elements defining a 3D motion for sweeping a planar profile, extrapolating the input elements;
          Sang teaches when the surface is a canonical surface having a 2D parametric domain, extending the 2D parametric domain; (According to Spec. of current application in page 24 at last para Applicant stated: “Canonical surfaces are: plane, sphere, cylinder, cone, torus.” Sang disclosed in page 7 at right side col. under section 5.4, at the algorithm for filling holes in Step 2: “Removing the holes searched. For the loops searched in Step 1, the holes are removed by applying MFKC or MFR operators with a plane or a freeform surface with an n-side boundary”. Here, the plane or a freeform surface is the canonical surface and unwanted holes removed from this plane or surface i.e. surface extrapolation has been performed in this case. Moreover, Sang mentioned here briefly about the freeform surface i.e. extrapolation has been performed on this type of surface as well. In page 8 at left side col. under ‘Algorithm for the Purging Operation’, Sang discussed when the faces of two partial edges have the same plane then two partial edges get deleted or removed from the plane. Here this plane or canonical surface has 2D parametric domain because the faces have two partial edges on the same plane, as described in the abovementioned algorithm), therefore surface extrapolation has been performed in this scenario as well).		
          Sang explicitly teaches when the surface is a procedural surface having input elements defining a 3D motion for sweeping a planar profile, extrapolating the input elements; (According to Spec. of current application in page 25 at the first para Applicant stated: “Procedural surfaces sare extruded surfaces, revolute surfaces, ruled surfaces …”. For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe procedural surface as ruled surface. Moreover, Examiner would consider the term ‘sweeping’ as removing or performing extrapolation. The prior art Sang disclosed in page 5 at left side col. (at Step 2 of offset algorithm): “Generate offset models for the faces, edges, and vertices selected in Step 1. In this step, the offset models for sharp edges are generated with ruled surfaces …”. Here, it has been indicated about a ‘Procedural surface’ having ruled surfaces where offset models have been generated for sharp edges. In page 7 at right side col. under section 5.4, at the algorithm for filling holes in Step 1: “Searching for the holes on the united offset model. In order to find the holes, sharp edges are first searched and stored in a list, and then the system checks if there is any loop composed of only sharp edges. Each loop is the boundary of a hole on the thickness faces. The sharp edges constituting a loop are extracted and used as input for generation of a new face at the hole …” In Step 2 of the same algorithm under section 5.4): “Removing the holes searched. For the loops searched in Step 1, the holes are removed …”. Sang discussed in the abovementioned algorithm during the searching of the holes, sharp edges in united offset model, the sharp edges constituted a loop which extracted and used as input i.e. sharp edges in ruled surfaces or more specifically procedural surface have input elements and this input can be used to generate new face at the hole. If the hole is removed (in step 2), eventually the input element get extrapolated. Moreover, it can be seen in Figure 10(a) and 10(b), removing holes on thickness faces happened (where three dimensional faces can be seen (X, Y and Z) in Figure 10), therefore a 3D sweeping or extrapolation on a planar profile has been performed on the holes or input elements (holes can be input element in this context)).
	Regarding claims 14-16, Kumar, Rameau and Sang teach the non-transitory data storage medium of claim 13 and regarding claims 18-20, Kumar, Rameau and Sang teach the system of claim 17, therefore claims 14-16 and 18-20 are incorporating the rejections of claims 2-4 respectively because claims 14-16 and 18-20 have substantially similar claim language as claims 2-4. Accordingly, claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Rameau and Sang as discussed above for substantially similar rationale.
Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (Pub. No. US2004/0113910A1) disclosed a system and method for simultaneously rebuilding a network of curves so that the resulting curves have certain desirable qualities for subsequent surface generation. The method employs an iterative Surface fitting routine that approximates sampled points of the curves. The present application relates to improved graphics processing techniques, and in particular to improved surface generation in 3-dimensional graphics objects. Still more particularly, this application relates to class-A surface generation for computer-aided design with free-form surface modeling. In curve-based surface generation, some selected curves can be boundaries of existing surfaces (edges or trim curves), and the generated surface is very often expected to be automatically tangent or curvature continuous to the existing ones. The preferred system and method allow a global curve rebuild using constrained-surface fitting. A tensor-product B-spline surface is then fitted to this collection of point data subject to constraints.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
      Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/NUPUR DEBNATH/ Examiner, Art Unit 2148                                                                                                                                                                                             
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148